Citation Nr: 1317750	
Decision Date: 05/31/13    Archive Date: 06/06/13

DOCKET NO.  10-01 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an increased initial disability rating for anxiety disorder, not otherwise specified (psychiatric disability), currently evaluated as 30 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein


INTRODUCTION

The Veteran served on active duty from January 1968 to December 1969, including combat service in the Republic of Vietnam, and his decorations include the Air Medal and the Combat Infantryman Badge. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

The Veteran appeared at a Travel Board hearing at the RO in April 2013 before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that VA must address the issue of entitlement to a total disability rating based on individual unemployability (TDIU) in initial rating claims when the issue of unemployability is raised by the record.  The Veteran has raised the issue of entitlement to TDIU.  Thus, under Rice, the Board has jurisdiction over the Veteran's TDIU claim, which for the purpose of clarity is listed as a separate issue on the title page.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran's psychiatric disability was last formally evaluated at a VA examination in July 2011.  At the April 2013 Board hearing, the Veteran testified that his psychiatric disability had worsened since the July 2011 VA examination.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion and must remand this claim.  

As noted in the introduction, the issue of entitlement to TDIU has been raised by the record.  As TDIU is a derivative claim to a claim for a higher initial rating, a claim for a TDIU has also been pending since the Veteran appealed the initial rating assigned for his service-connected anxiety disorder.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Service connection is in effect for psychiatric disability, residuals of prostate cancer, and erectile dysfunction.  As the Veteran has not yet undergone a VA examination addressing whether his service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation, the Board finds that a retrospective medical opinion addressing the level of occupational impairment from the Veteran's service-connected disabilities, since July 7, 2009, would be most helpful in determining the appropriate effective date for the grant of the TDIU.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period).

The Veteran testified that he receives counseling at the Warwick Vet Center.  The Warwick Vet Center records in the file only date to June 2009.  Further, VA outpatient treatment records in the file only date to September 2012.  As his most recent Vet Center and VA treatment records could potentially provide information regarding the current symptoms of his psychiatric disability, the Board requests the Veteran's complete Vet Center and VA treatment records.

In addition, the record reflects that the Veteran applied for Social Security Administration (SSA) disability benefits.  On remand, a request should be made to the SSA for all records pertaining to the Veteran, including his claim for benefits as well as any medical evidence relied upon in making the decision.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). 

Finally, the Board observes that the RO failed to consider evidence of record pertinent to the appeal.  VA outpatient treatment records from 2012 contained within Virtual VA, had been added to the claims file after the issuance of the January 2012 supplemental statement of the case (SSOC).  All relevant evidence of record should be considered when evaluating the claim.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Notify the Veteran that he may submit statements from himself and from others who observed his psychiatric symptoms first hand, which offer descriptions of those symptoms and their impact on his social and occupational abilities.  He should also be advised that he may submit evidence relating to the impact of his service-connected disabilities, including in the aggregate, impact on his ability to obtain and retain substantially gainful employment.

2.  Obtain, physically or electronically, the Veteran's relevant records from the Warwick Vet Center dated since June 2009 and the VA Medical Center in Providence dated since September 2012.  If any requested records are not available the Veteran should be notified of such.

3.  Contact the SSA and request copies of all records pertinent to the Veteran, including his claim for benefits as well as any medical evidence relied upon in making any decision.  Any negative search result should be noted in the record and communicated to the Veteran.

4.  Schedule the Veteran for a VA psychiatric examination to determine the nature, extent, and severity of his psychiatric disability and the impact of this disability on his occupational functioning and daily activities.  The claims file should be provided to and be reviewed by the psychiatric examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported in detail. 

In offering opinions, the examiner should acknowledge and discuss the Veteran's report of his psychiatric disability symptoms and their impact on his ability to work and the impact on his social relationships. 

The examination report should identify all pertinent psychiatric findings and estimate the Veteran's Global Assessment of Functional (GAF) Scale score. 

5.  After the above actions, send the claims file to an appropriate VA examiner, if possible a VA vocational specialist, for a retrospective medical opinion as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his psychiatric disability and his other service-connected disabilities, either alone or in the aggregate, rendered him unable to secure or follow a substantially gainful occupation for any period of time since July 7, 2009.  The claims folder, and any newly associated evidence, must be made available to and reviewed by the examiner in conjunction with the examination report.  All findings, along with a fully articulated medical rationale for any opinion expressed should be set forth in the examination report. 

6.  Then readjudicate the appeal.  If the benefits sought remain denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

